Citation Nr: 9931179	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  95-35 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an effective date earlier than January 18, 
1995, for a total compensation rating based on individual 
unemployability (IU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had recognized service from April 1944 to June 
1946.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  In November 1997 the Board remanded the 
issues of entitlement to an increased (compensable) rating 
for malaria and for osteoarthritis of the hips, each rated 10 
percent disabling at that time.  The Board also remanded the 
issue of entitlement to a total disability rating based on 
IU. 

In June 1998, the RO granted an increased rating of 20 
percent for osteoarthritis of the right hip and granted 
entitlement to IU benefits with both ratings effective from 
January 18, 1995.  In February 1999, the Board remanded the 
issue of entitlement to an earlier effective date for IU to 
afford due process and comply with the applicable legal 
precedent.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  The case 
has recently been returned to the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  In correspondence received at the Board on June 21, 1994, 
the veteran claimed he could not perform manual work 
activities on account of his disabilities.

2.  In correspondence received at the Board on July 5, 1994, 
the veteran claimed he could not seek a gainful occupation 
such as manual work on account of his disabilities.  

3.  In correspondence received at the RO on January 18, 1995, 
the veteran claimed entitlement to IU benefits.

4.  A claim for IU benefits denied by the RO in June 1995 was 
appealed following receipt of notice of the adverse 
determination.





5.  The RO in June 1998, granted entitlement to IU benefits 
and assigned an effective date of January 18, 1995, the date 
the veteran's claim was received at the RO.

6.  It is shown that the veteran's service-connected 
disabilities alone were of such severity to preclude all 
gainful employment from June 21, 1994.


CONCLUSION OF LAW

The criteria for an effective date for entitlement to IU 
benefits retroactive to June 21, 1994, have been met.  
38 U.S.C.A. §§ 5107, 5110(a) (West 1991 & Supp. 1999); 
38 C.F.R. §§  3.151, 3.155, 3.160, 3.400(o) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's claim for increase received by the RO in March 
1990 was his first correspondence with VA in several years, 
in fact since the early 1980's.  He mentioned pain and 
impaired function linked to the service connected right lower 
extremity disabilities.  At the time, he was in receipt of a 
50 percent combined rating.  

PNL, M.D., in October 1990, reported regarding the veteran's 
right knee deformity, scar residuals and limitation of 
flexion and extension of the leg.  He recommended that the 
veteran obtain orthopedic and neurological examinations and 
treatment.  


The veteran in December 1990 wrote regarding the recent 
medical report and the right lower extremity symptoms he 
experienced.  He continued to argue regarding the right lower 
extremity in other correspondence in 1991.  In late 1992 
after a Board remand he continued to report the right lower 
extremity pain complaints and limitation of motion.  

The veteran reported right distal thigh pain to a VA examiner 
in 1993 and it was the examiner's conclusion that he had 
marked deformity of the right femur with right lower 
extremity shortening and osteoarthritis of the hips and 
sacroiliac joints.  As to the later, the examiner opined that 
the right femur deformity and lower extremity shortening 
could explain the right hip changes.

The veteran in June 1993 wrote at length regarding the ill 
effects of his service-connected right lower extremity 
disability, the hips and sacroiliac joints.  He did not refer 
to an inability to work.  The content of his statements in 
late 1993 and early 1994 are consistent with his earlier 
statements.  Nor did the representative mention 
unemployability in written argument to the Board in 1993.

The Board in February 1994 granted service connection for 
osteoarthritis of the hips.  Before implementing the Board 
decision the RO obtained an examination.  The veteran 
complained of right hip pain with prolonged sitting and 
walking.  The examiner found no weakness, tenderness or 
fatigue on standing although the veteran had a slight drag of 
the right leg.  Thereafter, the RO in April 1994 assigned a 
10 percent rating for the osteoarthritis of the hips, based 
on X-ray evidence, from March 1990.  This increased the 
veteran's combined rating to 60 percent from March 1990.

After being notified of the rating determination, the veteran 
wrote to the RO in May 1994 wherein he suggested that he 
might consult a private physician for treatment. He mentioned 
suffering from continuous severe pain of the hips, abdomen 
and lumbar area.

The record shows that the veteran's correspondence to the 
Board received on June 21, 1994, described as a motion for 
reconsideration, included a reference to being unable to do 
manual work activities.  After the representative in July 
1994 interpreted the letter as disagreement with the recent 
RO rating, the Board in August 1994 referred the letter to 
the RO where it was received in early September 1994.  

The record shows that several days after the initial June 
1994 correspondence to the Board, the veteran wrote another 
letter that was received at the Board on July 5, 1994, 
wherein he stated that his disabilities made it impossible 
for him to seek a gainful occupation or manual work.  The 
Board in July 1994 referred the letter to the RO for 
appropriate action.

The RO completed additional development of the claim for 
increase by obtaining a VA examination in late 1994.  
Thereafter in December 1994 the RO granted separate 10 
percent ratings for limitation of motion of each hip from 
March 1990.  This resulted in an increase in the veteran's 
combined rating to 70 percent from March 1990.

The RO notified the veteran in December 1994.  He stated in 
correspondence received at the RO on January 18, 1995, that 
he should be entitled to a total disability rating based on 
IU in light of the 70 percent rating.  He described manual 
work on the farm that he could no longer perform.

Dr. PNL in December 1994 reported, in essence, that because 
of the service-connected disabilities the veteran could not 
be recommended for manual work and must be disqualified from 
seeking any gainful occupation.

The veteran's completed application for IU benefits was 
received in early 1995.  He stated that his disability 
affected full-time employment five years earlier and that he 
last worked full-time between 1990 and 1991.  He stated that 
he became too disabled to work since the "Killer 
Earthquake" in July 1990.   

Although he asserted the unemployability contentions in 
correspondence in early 1995, a VA examiner in March 1995 
opined that he might be capable of some type of work that 
would not require use of the lower extremities.  Based upon 
the record, the RO in June 1995 denied entitlement to IU.  

The record shows that the veteran continued the IU claim by 
submitting additional statements and a report from Dr. PNL 
dated in November 1996.  The RO in December 1997 implemented 
the Board's November 1997 decision granting a 50 percent 
rating for the veteran's right thigh disability.  As a 
result, his combined rating from January 1995 was increased 
to 80 percent.  The RO obtained a VA examination in 1998 and 
in June 1998 granted entitlement to IU benefits from January 
18, 1995.  


Criteria

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982). 

The 1945 Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation, disability and death pension, and in 
eligibility determinations.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321.

Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of paragraph 16, page 
5 of the rating schedule are present or where, in pension 
cases, the requirements of paragraph 17, page 5 of the 
schedule are met.  38 C.F.R. § 3.340.

Total disability compensation ratings may be assigned under 
the provisions of § 3.340.  However, if the total rating is 
based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341.

The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; Provided, That permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  

The following will be considered to be permanent total 
disability: the permanent loss of the use of both hands, or 
of both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.  Other total disability ratings are scheduled in 
the various bodily systems of this schedule. 38 C.F.R. 
§ 4.15.



Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided That, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: 

(1) Disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, 

(2) disabilities resulting from common etiology or a single 
accident, 

(3) disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, 

(4) multiple injuries incurred in action, or 

(5) multiple disabilities incurred as a prisoner of war.  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.


For purposes of this section, marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination. 38 C.F.R. § 4.16(a).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue. 38 C.F.R. 
§ 4.16(b).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. (38 U.S.C. 
5101(a)). A claim by a veteran for compensation may be 
considered to be a claim for pension; and a claim by a 
veteran for pension may be considered to be a claim for 
compensation. The greater benefit will be awarded, unless the 
claimant specifically elects the lesser benefit.   38 C.F.R. 
§  3.151. 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. 

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.

(b) A communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written.

(c) When a claim has been filed which meets the requirements 
of Sec. 3.151 or Sec. 3.152, an informal request for increase 
or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. §  3.160.


Analysis

As a preliminary matter, the Board notes that the veteran's 
claim for an earlier effective date for IU is, in essence, a 
claim for increased rating which, in general, is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board is satisfied that all relevant facts have been 
properly developed and that no further duty to assist exists 
in respect to the claim.  The claim for IU, in general, is 
not inextricably intertwined with an increased rating claim, 
as an individual unemployability claim does not necessarily 
require a specific disability rating for consideration.  
Vettese v. Brown, 7 Vet. App. 31 (1994).

The law and regulations set out in 38 U.S.C.A. § 5110(a) 
(West 1991) and 38 C.F.R. § 3.400 (1999) provide in general 
that the effective date for an increase in disability 
compensation shall be the date of claim or a year earlier if 
an ascertainable increase is shown within the year prior to 
the date of receipt of claim.  

The effective date for IU, which is a claim for increase, 
would fall into the liberal rule for claims for increase, as 
it is not provided otherwise.

The RO has granted IU entitlement from January 18, 1995, and 
the Board has noted the veteran's contentions seeking an 
earlier effective date.  In essence, it is contended that the 
veteran should receive an effective date in early 1990 rather 
than in January 1995 as selected by the RO.  For reasons set 
forth below, the Board does not find a 1990 effective date 
for IU warranted but does find that the record supports an 
effective date earlier date the date selected in January 
1995.

Contrary to his assertion, the record shows that the veteran 
filed numerous correspondences with VA after submitting a 
claim for increase in 1990 and had several VA examinations.  
There does not appear to have been any interruption in his 
corresponding with VA at this time.  What is notable from the 
correspondence and examination reports is the absence of any 
mention of IU.  Indeed, the veteran, often a great length, 
contested specific disability ratings.  Further, on his IU 
application in 1995 he was vague as to his ability to work 
gainfully in the early 1990's.  It was not until several 
years later, in 1994, that his correspondence focused on his 
inability to work.  There were also contemporaneous medical 
reports that supported him in late 1994 and subsequently.  
The facts do not support the veteran and provide no basis for 
the Board to consider an effective date for IU in 1990.

In summary, he wrote in February 1990 complaining principally 
of right lower extremity pain and Dr. PNL's statement in late 
1990 reported limitation of function of the right knee and 
leg.  There was no mention of unemployability or incapacity 
for work.  Nor did the veteran in late 1990 or early 1991 
correspondence arguing for an increased rating refer to 
unemployability on account of the service-connected 
disabilities.  The representative's presentation to the Board 
in 1991 was also silent as to IU.




The Board has not overlooked the holding in Norris v. West, 
12 Vet. App. 413 (1999) regarding the criteria for an 
informal IU claim and clarify the application of Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998).  It was the holding in 
Norris that where a claim for increase is being considered in 
a claimant who meets IU schedular criteria and there is 
current evidence of service-connected unemployability 
actually or constructively of record there is a reasonably 
raised well grounded IU rating claim.  See Norris, 12 Vet. 
App. at 420-21. 

The Board observes that at the time of the veteran's claim 
for increase in February 1990 he was rated 50 percent 
combined for service connected disabilities of the right 
lower extremity.  The individual ratings were 40 percent for 
gunshot wound residuals of the right thigh, 20 percent for 
shortening of the right lower extremity and a noncompensable 
rating for osteomyelitis.  38 C.F.R. § 4.25.

The development completed as a result of the Board remands in 
January 1992
and June 1992 focused on the right lower extremity.  The 
veteran did not mention unemployability in correspondence in 
1993 or early 1994 in arguing for a higher rating.  Nor did 
the representative at the time the case was again before the 
Board in February 1994.  In implementing the Board decision 
to grant secondary service connection for osteoarthritis of 
the sacroiliac joints, the RO assigned a March 1990 effective 
date for a 10 percent rating which resulted in a combined 
rating increase to 60 percent.  This rating was later 
increased to 70 percent from March 1990. 

Although the 60 percent rating qualified the veteran for IU 
consideration on a schedular basis because of the common 
etiology of his disabilities, no claim had been made in 1990 
and none could reasonably be inferred.   In addition, there 
was no contemporaneous medical opinion that mentioned 
unemployability.  Thus, the veteran's claim is clearly 
distinguished from the facts in Norris.   In essence, there 
is no basis to find a pending IU claim from 1990 in view of 
the record.


Thus, the Board is left with the question of whether there is 
evidence of unemployability during the year preceding the 
January 18, 1995 date of claim to permit an earlier effective 
date for IU benefits rather than the date of claim as chosen 
by the RO.  

The relevant facts show that the veteran last reported full 
time work in 1990 or 1991, when he was a farmer.  The 
effective date the RO assigned for IU coincided with the date 
of formal claim in January 1995.  Upon review of the record, 
the Board does not agree with that determination as the 
evidence favors the assignment of an earlier effective date.   

The record contains substantial evidence supporting an IU 
rating from June 1994.  The Board has noted that the veteran 
has several compensable service-connected disabilities with 
the lower extremity disorders prominent.  It does not appear 
that he was a viable candidate for gainful employment in view 
of his multiple disabilities before the claim for the formal 
IU claim was received in January 1995.  

Viewed objectively, the record, in particular the course of 
his disabilities as reflected in VA and private medical 
reports, does appear to provide a plausible basis for a 
favorable decision on this matter.  In retrospect, the Board 
does not find competent opinion of such probative weight 
against the claim as there is none that addresses the crucial 
question of whether but for a nonservice-connected 
disability, the veteran would have been capable of working in 
1994.  

There is no persuasive evidence that he would be employable 
but for a nonservice-connected disorder in light of the 
service-connected disabilities.  Thus, the medical evidence 
does appear to corroborate the appellant's assertions of 
entitlement to compensation based on unemployability prior to 
January 1995.  An IU determination does not depend on a 
particular disability rating before entitlement may be 
granted.  


Viewed objectively, the record does not appear to provide a 
substantial evidentiary basis for the continued denial of the 
claim.  Accordingly, a total rating for compensation purposes 
based on IU is warranted from an earlier date.  Vettese, 
7 Vet. App. at 35.  The pertinent determination is when the 
claim was received.  An informal claim appears from the 
record in June 1994 to establish a pending claim for IU prior 
to January 18, 1995. 

Consequently, the record does allow for an earlier effective 
date for VA compensation in this case based on a pending 
claim.  Therefore, the appropriate effective date for IU 
should be June 21, 1994, within the year that was determined 
by the RO.  38 C.F.R. § 3.400.  The preponderance of the 
evidence does not show that the veteran was able to function 
in the workplace prior to January 1995 during the time period 
relevant to this appeal, specifically from the date of claim 
in June 1994.  

The Board has not overlooked the veteran's correspondence in 
May and August 1980 on his difficulty with work or in seeking 
work.  Nor has the Board ignored the opinion of Dr. ELR in 
July 1980 that his disabilities prevented gainful work.  At 
the time the RO did not act on the claim for increase as 
including a claim for IU.  The Board in affirming a 50 
percent rating in 1981 did not refer an IU claim for further 
consideration.  

However, the record is conflicting regarding when 
unemployability commenced.  The veteran now argues for a 1990 
effective date but the medical records and his statements at 
the time or for several years after did not include any 
reference to unemployability.  He did not claim entitlement 
earlier than 1990 in his formal IU application in 1995.  
Therefore consideration of a 1980 effective date appears 
unwarranted even if a pending claim could be inferred from 
that date.  The veteran's own evidence is clearly 
contradictory.   Thus, the Board believes that the record, 
while it does support an earlier effective date than January 
18, 1995, does not include competent evidence supporting IU 
entitlement earlier than June 1994.     


ORDER

Entitlement to an effective date for a total disability 
rating based on IU retroactive to June 21, 1994, is granted, 
subject to the regulations governing the payment of monetary 
awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

